Citation Nr: 0931187	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1981 to January 1985 and in the United States 
Army from April 1986 to April 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of diabetes mellitus in service, or for more than 
several years thereafter.  

2.  The currently demonstrated diabetes mellitus is not shown 
to be due to an event or incident of the Veteran's periods of 
active service.   


CONCLUSION OF LAW

The Veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the April 2005 RO decision in the matter, VA 
sent a letter to the Veteran in January 2005 that fully 
addressed all notice elements concerning his diabetes 
mellitus claim.  

The letter informed the Veteran of what evidence is required 
to substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  In a 
January 2008 letter, VA informed the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the RO did not provide the Veteran with Dingess 
notice until January 2008, after the initial adjudication of 
the claim, and did not re-adjudicate the claim with a 
supplemental statement of the case, such error is harmless 
given that service connection for diabetes mellitus is being 
denied in this case and hence no rating or effective date 
will be assigned with respect to this claimed condition(s).  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Veteran.  

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim of service connection for 
diabetes mellitus, the Board finds that such an examination 
is not necessary to render a decision under the circumstances 
of this case.  

Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).   

Here, although the evidence reflects that the Veteran has a 
current diagnosis of diabetes mellitus, the service treatment 
records from both periods of the Veteran's service do not 
show any indication of diabetes mellitus.  

Additionally, the record shows that the Veteran's first 
treatment for diabetes mellitus was in February 1998, about 
eight years after his discharge following his second period 
of service without any record of complaints or treatment 
indicative of diabetes mellitus in service.  

Further, there is no medical evidence of record that links 
the Veteran's diabetes mellitus to his service.  The Board 
finds that any new medical opinion obtained today that 
purports to link a current diagnosis to service would be 
speculative at best, as there is no showing of element (2) 
from the McLendon analysis above - any evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies.  A new examination today would not provide a 
reasonable possibility of substantiating the Veteran's claim, 
and VA has no further duty to assist in this regard.  38 
U.S.C.A. § 5103A(a)(2).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


2.  Service Connection

Factual Background

The Veteran generally contends service connection for 
diabetes mellitus.  In several statements, the Veteran 
indicated that the onset of his diabetes mellitus occurred at 
the end of his second period of service when he suffered from 
stress, substantial weight gain, and high blood pressure.  

The Veteran's claim folder contains his service treatment 
records from both periods of his service.  A review of the 
records shows no indication of complaint, problem or 
treatment for diabetes mellitus during service.  

In a December 1984 report of medical examination, prior to 
the Veteran's separation from his first period of service, 
the examiner reported a normal clinical evaluation of all his 
system.  The examination report showed that the Veteran's 
urinalysis was negative for albumin and sugar at that time.  

The Veteran's urinalysis was also negative for albumin and 
sugar during the Veteran's enlistment examination for his 
second period of service in April 1986.  A February 1989 
laboratory report showed that the Veteran's glucose level was 
within normal range.  An April 1989 Statement of Option form 
shows the Veteran declined a separation examination at the 
time of his discharge from service, and that the medical 
examiner did not indicate that the Veteran required an 
examination.   

The Veteran's post-service medical records beginning in 
February 1998 indicate a history of diabetes mellitus, first 
treated with glocutrol.  See February 1998 private treatment 
record from Dr. J. Short at Roxboro Internal Medical.  None 
of these records suggests a link between the disorder and 
service.


Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

In addition, certain chronic diseases, including diabetes 
mellitus, although not shown in service, may be presumed to 
have incurred in or aggravated by service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  It is clear, however, that the resolution of 
issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  Id., See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 14341434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.  


Analysis

As mentioned, the Veteran claims service connection for 
diabetes mellitus.  After a review of the record, the Board 
finds that the competent medical evidence of record does not 
support an award of service connection.  

There is no medical evidence showing that the Veteran's 
diabetes mellitus existed during service.  See 38 C.F.R. 
§ 3.303.  In addition, the onset of the Veteran's diabetes 
mellitus in February 1998 is well beyond the one year 
presumptive period for diabetes mellitus.  See 38 C.F.R. §§ 
3.307, 3.309.  

Further, this evidentiary gap between the Veteran's active 
service and the earliest objective medical evidence of 
diabetes mellitus goes against the Veteran's claim on a 
direct basis.  A lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

As the Veteran's diabetes mellitus was not shown during 
service or for the first year thereafter, service connection 
can only be granted if there is some medical evidence linking 
the current condition to service.  Here, there is no such 
medical evidence. See 38 C.F.R. § 3.303(d).  

While the Veteran contends that his diabetes mellitus has 
been present since the end of his second period of service 
and related thereto, his statements do not equate to a 
competent medical nexus opinion.  Espiritu, 2 Vet. App. at  
494-95.  Likewise, the Veteran's ex-wife is competent so far 
as to describe the Veteran's symptoms and/or behavior that 
she might have observed, however, she is not considered 
medically competent to diagnose the disability and determine 
its medical etiology.  Id., See also Routen, 10 Vet. App. at 
186.  

Notably, diabetes mellitus is a disorder that is first 
demonstrated through the results of laboratory testing, and 
the Board observes that the criteria of 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (diabetes mellitus) do not contemplate 
initial symptoms (glucose intolerance) that would be capable 
of lay observation.  See Id., Note (2). 

The evidence of record does not show diabetes mellitus during 
service or for years thereafter, nor does it show that the 
Veteran's current diabetes mellitus is related to service.  
The evidence of record is not in relative equipoise.  
Accordingly, as the preponderance of the evidence is against 
the claim for entitlement to service connection for diabetes 
mellitus, the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


